IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

JUL 3 0 2019

Clerk, U S District Court
District Of Montana

Billings
JOHN MEYER,
CV 18—173—M—DLC
Plaintiff,
Vs. ORDER

UNITEDHEALTHCARE
INSURANCE COMPANY,

Defendant.

 

 

Before the Court is the Motion for Judgment on the Pleadings (Doc. 23)
filed by Defendant UnitedHealthcare Insurance Company (“United”). United
seeks to dismiss Plaintiff John Meyer’s First Amended Complaint in its entirety as
being preempted by federal law. United’s Motion will be granted.

BACKGROUND

In October 2015, Meyer began receiving health care coverage from United.
‘In December 2015, Meyer was involved in a life-threatening ski accident at Big
Sky Resort in Big Sky, Montana. (Doc. 10 at 2.) Meyer was insured by United at
the time of his accident. (/d. at 3.) Meyer’s annual in-network out-of-pocket

maximum was $6,000. (/d. at 5.)
As a result of the accident, Meyer was hospitalized for two weeks at the
Billings Clinic in Billings, Montana, before being transferred to the Community
Medical Center in Missoula, Montana, for “in-patient physical and mental
rehabilitation.” (Doc. 10 at 3.) Ultimately, Meyer was personally billed well over
his $6,000 out-of-pocket maximum. (Jd. at 7-8.)

Meyer originally brought suit in this Court in July of 2017, alleging claims
against United under ERISA. (/d. at 6.) However, after United’s Associate
General Counsel informed Meyer that she believed that the group policies were not
subject to ERISA, he agreed to dismiss his case without prejudice. (/d.) That case
was dismissed on December 5, 2017. Meyer v. UnitedHealthcare Ins. Co., No. CV
17-98-M-DLC, Doc. 5 at 1 (D. Mont. Dec. 5, 2017).

In his First Amended Complaint filed in this case, Meyer alleges three
claims for relief under Montana’s Unfair Trade Practices Act (““MUTPA”). (Doc.
10 at 10-12.) Meyer claims that United “engaged in unfair practices,” “breached
its contract,” and “committed fraud” during its handling of his claim, all in
violation of the MUTPA. (/d. at 10-12.) Meyer seeks general and compensatory
damages, special damages, punitive damages, attorney fees, and injunctive relief

regarding United’s prospective billing practices. (/d. at 12.)
United insured Meyer through group policies issued to his then-employer
Wildearth Guardians.! (Docs. 12 at 3-4; 12-1; 12-2.) At the time of his accident,
Meyer was covered by the 2015 Policy. (Docs. 12 at 3—4; 12-1 at 12.) Meyer’s
continued treatment spanning into 2016 was covered by the 2016 Policy. (Docs.
12 at 3-4; 12-2 at 12.) Both policies contained provisions which required
Wildearth Guardians to contribute “at least 50% of the Premium” for each of its
eligible employees. (Docs. 12-1 at 12; 12-2 at 12.)

LEGAL STANDARD

United filed its motion under Federal Rule of Civil Procedure 12(c). “The
principle difference between motions filed pursuant to Rule 12(b) and 12(c) is the
time of filing.” Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir.
1989). The latter provides that “[a]fter the pleadings are closed—but early enough
not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ.
P. 12(c). “A judgment on the pleadings is properly granted when, assuming the
truth of the allegations in the non-moving party’s pleadings, the moving party is

entitled to judgment as a matter of law.” Rubin v. United States, 904 F.3d 1081,

 

! The group insurance policies are incorporated by reference into Meyer’s First Amended
Complaint by his extensive reference to these documents, and the fact that the documents form
the basis for his claims. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)
(Incorporation by reference may apply “when a plaintiff's claim about insurance coverage is
based on the contents of a coverage plan.”). Accordingly, the Court may consider these
materials “without converting the motion to dismiss into a motion for summary judgment.” Jd.
And will do so here.

-3-
1083 (9th Cir. 2018). As with a motion filed under Rule 12(b)(6), a successful
motion under Rule 12(c) must show either that the complaint lacks a cognizable
legal theory or fails to allege facts sufficient to support its theory.
DISCUSSION

United claims that dismissal is warranted here because Meyer’s insurance
policies are governed by the Employee Retirement Income Security Act of 1974
(“ERISA”). Consequently, United asserts that Meyer’s claims under the MUTPA
are preempted by ERISA’s principles of both conflict preemption and express
preemption. (Doc. 24 at 6.) For his part, Meyer asserts that there is a material fact
at issue that prevents dismissal—whether his insurance policies are governed by
ERISA. (Doc. 26 at 2-3.) The Court’s analysis begins there.

I. The Purview of ERISA

“ERISA is a remedial statute which Congress enacted to protect employee
pension benefit rights and to protect employers from conflicting and inconsistent
state and local regulations of pension benefit plans.” Carver v. Westinghouse
Hanford Co., 951 F.2d 1083, 1086 (9th Cir. 1991). ERISA applies to “any
employee benefit plan” if it is established or maintained “by any employer engaged
in commerce or in any industry or activity affecting commerce.” 29 U.S.C.

§ 1003(a)(1). An “employee benefit plan” is an “employee welfare benefit plan.”

_4-
29 U.S.C. § 1002(3). An “employee welfare benefit plan” is any plan, fund, or
program, that is maintained by an employer that was “established or is maintained
for the purpose of providing” its participants, “through the purchase of insurance or
otherwise, . . . medical, surgical, or hospital care or benefits... .” 29 U.S.C.
§ 1002(1). Whether the insurance plan in question is an ERISA plan is a fact
question to be decided in the context of all the surrounding circumstances by a
reasonable person standard. Zavora v. Paul Revere Life Ins. Co., 145 F.3d 1118,
1120 (9th Cir. 1998).

“To aid in the determination, the Secretary of Labor has issued an
interpretive regulation that creates for certain employer practices a ‘safe harbor’
from ERISA coverage.” Jd. The regulation provides that a plan is exempt from

ERISA when:

(1) No contributions are made by an employer or employee
organization;

(2) Participation in the program is completely voluntary for
employees or members;

(3) The sole functions of the employer or employee organization with
respect to the program are, without endorsing the program, to permit
the insurer to publicize the program to employees or members, to
collect premiums through payroll deductions or dues checkoffs and to
remit them to the insurer; and

(4) The employer or employee organization receives no consideration
in the form of cash or otherwise in connection with the program, other

_5-
than reasonable compensation, excluding any profit, for
administrative services actually rendered in connection with payroll
deductions or dues checkoffs.

29 C.F.R. § 2510.3-1(j). All four requirements must be satisfied for the safe harbor
to apply. Stuart v. UNUM Life Ins. Co. of America, 217 F.3d 1145, 1153 (9th Cir.
2000).

Despite Meyer’s assertion to the contrary, whether or not the group
insurance policies he was insured under are governed by ERISA is not “a material
issue of fact that is in dispute.” (Doc. 26 at 2.) Wildearth Guardians engaged
United to provide a group insurance policy to its employees. (Docs. 12-1 at 2, 4,
12; 12-2 at 2, 4, 12.) The insurance provided by the group policies included
certain health benefits. (Docs. 12-1 at 27-44; 12-2 at 27-45.) As the enrolling
group, Wildearth Guardians needed to meet a “minimum participation
requirement” and a “minimum contribution requirement.” (Docs. 12-1 at 12; 12-2
at 12.) In other words, Wildearth Guardians needed to ensure that a minimum
number of its employees attained insurance through the group policies and needed
to pay for a portion of each premium. (Docs. 12-1 at 12; 12-2 at 12.) Because the
group policies are maintained by Wildearth Guardians to provide benefits to
employees through the purchase of health insurance, the Court is satisfied that a
reasonable person would conclude that the group policies qualify as “employee
welfare benefit plan[s]” governed by ERISA. That is, unless the plans meet all

-6-
four of the exemption requirements. Stuart, 217 F.3d at 1153. Here, Wildearth
Guardians was required to pay at least half of the premiums for each employee
and, consequently, the plans fail the first exemption requirement and do not qualify
for the ERISA safe harbor. Jd.

Meyer’s argument that ERISA’s application is in dispute relies entirely upon
his assertion that United’s Associate General Counsel “unequivocally stated that
Meyer’s insurance policy is not governed by ERISA.” (Doc. 26 at 3.) However,
the existence of this previous statement does not indicate a material issue of fact.
As pointed out by United, although it is unfortunate that United communicated this
mistaken belief to Meyer and that it was relied upon, its existence does not have
any bearing on the above analysis determining the applicability of ERISA to the
policy. (Doc. 27 at 4.) The statement made by United’s Associate General
Counsel is irrelevant to this Court’s analysis of whether or not ERISA controls.
And, consistent with the above analysis, the Court finds that ERISA does control in
this case.

II. ERISA Preemption
In order to achieve ERISA’s purpose of providing “a uniform regulatory

regime over employee benefit plans,” ERISA includes “expansive pre-emption

provisions.” Aetna Health Inc. v. Davilla, 542 U.S. 200, 208 (2004). These

_7-
provisions were “intended to ensure that employee benefit plan regulation would
be exclusively a federal concern.” Jd. (internal quotation marks and citation
omitted).

“There are two strands to ERISA’s powerful preemptive force.” Cleghorn v.
Blue Shield of California, 408 F.3d 1222, 1225 (9th Cir. 2005). First, ERISA
§ 502(a), codified at 29 U.S.C. § 1132(a), provides a “comprehensive civil
enforcement scheme,” Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 54 (1987),
which preempts “any state-law cause of action that duplicates, supplements, or
supplants” ERISA’s civil enforcement scheme, Aetna Health, 542 U.S. at 209.
This strand of preemption, known as conflict preemption, enforces the principle
that “[t]he policy choices reflected in the inclusion of certain remedies and the
exclusion of others under the federal scheme would be completely undermined if
ERISA-plan participants and beneficiaries were free to obtain remedies under state
law that Congress rejected in ERISA.” Pilot Life, 481 U.S. at 54.

Second, ERISA § 514(a), codified at 29 U.S.C. § 1144(a), provides ERISA’s
express preemption clause. ERISA § 514(a) expressly preempts all state laws
“insofar as they may now or hereafter relate to any employee benefit plan... .” 29
U.S.C. § 1144(a). But, § 514(b)(2)(A) provides a “savings clause” which exempts

laws from the effect of § 1144(a) if they “regulat[e] commerce.” 29 U.S.C.

-8-
§ 1144(b)(2)(A); see also Pilot Life, 481 U.S. at 45. The express preemption
provisions of ERISA “are deliberately expansive, and designed to establish pension
plan regulation as exclusively a federal concern.” Pilot Life, 481 U.S. at 45-46
(internal quotation marks and citation omitted).

Here, the Court has only United’s arguments regarding the preemptive
effects of ERISA in this case. In his response, Meyer only provided the argument
discussed above, regarding the threshold issue of whether ERISA applies at all.
(Doc. 26 at 2-3.) Consequently, the Court treats United’s arguments concerning
preemption as well-taken under Local Rule 7.1(d)(1)(B)(ii). Because the Court
finds that ERISA governs Meyer’s insurance policies, and United’s arguments
regarding ERISA’s preemptive effect were well taken, the Court will grant
United’s Motion.

Before concluding, the Court must quickly address United’s argument that
dismissal in this case be made with prejudice. United asserts that “re-pleading
under ERISA would be futile because [Meyer] has not exhausted his administrative
remedies as required... .” (Doc. 24 at 22.) In support, United points to the
affidavit of its counsel and to the fact that Meyer’s Amended Complaint “is silent”
as to his compliance with the administrative procedures. (/d. at 23.) Accordingly,

United claims that “[a]ny effort to re-plead his claims under ERISA . . . would be

-9-
futile, and dismissal with prejudice is appropriate.” (Jd.) The Court disagrees.
First, the Court will not rely on matters outside of the pleadings to determine
whether or not Meyer complied with the administrative procedures United claims
will bar any possible claim he could bring under ERISA. Second, the Court does
not find the fact that Meyer did not address his compliance or non-compliance with
ERISA’s administrative procedures informative when Meyer was not drafting a
complaint alleging claims under ERISA. Because the Court does not have the
information necessary to determine whether or not Meyer may still bring viable
claims under ERISA, the Court will not dismiss this case with prejudice.
Accordingly,

IT IS ORDERED that United’s Motion (Doc. 23) is GRANTED IN PART
and this case is DISMISSED WITHOUT PREJUDICE.

DATED this 30"Yiay of July, 2019.

£ (bealioan

Dana L. Christensen, Chief Judge
United States District Court

-10-
